 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEFRANTZE LUCAS NOEL,                             No. 2:18-cv-01687-JAM-CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    THERESA SANDSTRUM, et al.
15                       Defendants.
16

17          Plaintiff DeFrantze Lucas Noel, who proceeds without counsel, commenced this action on

18   June 8, 2018, and moved to proceed in forma pauperis. (ECF Nos. 1, 2.) The court granted

19   plaintiff’s motion, but dismissed the action with leave to amend for failure to state a claim and

20   failure to name any defendants. (ECF No. 3.) After plaintiff failed to respond within the time

21   allotted, the court recommended dismissal of the action with prejudice. (ECF No. 4.) Plaintiff

22   objected and explained that his failure to respond was due to his mail not being forwarded to him

23   correctly. (ECF No. 5.) As a result, the court vacated its findings and recommendations, and

24   ordered plaintiff to file an amended complaint no later than August 31, 2018. (ECF No. 6.)

25          Plaintiff did not file an amended complaint until September 4, 2018. (ECF No. 7.)

26   Nevertheless, on October 3, 2018, the court ordered service of the complaint on the newly named

27   defendants. (ECF No. 8.) Specifically, the court ordered that “[p]laintiff shall supply the U.S.

28   Marshal, within 30 days from the date this order is filed, with all information needed by the U.S.
                                                       1
 1   Marshal to effectuate service of process, and shall, within 10 days thereafter, file a statement with

 2   the court that such documents have been submitted to the U.S. Marshal.” (Id. at 2.) The court

 3   warned plaintiff that “[f]ailure to comply with this order may result in any appropriate sanctions,

 4   including monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

 5   Procedure 41(b).” (Id. at 3.)

 6          The deadline having passed, plaintiff has failed to file a statement with the court that all

 7   necessary documents have been submitted to the U.S. Marshal. This is plaintiff’s third failure to

 8   timely comply with an order of the court in this matter. The court is sympathetic to plaintiff’s pro

 9   se status, but he must comply with orders of this court.

10          “Pro se litigants must follow the same rules of procedure that govern other litigants.”

11   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (overruled on other grounds). The Eastern

12   District Local Rules explain that “[a]ny individual representing himself or herself without an

13   attorney is bound by the Federal Rules of Civil or Criminal Procedure, these Rules, and all other

14   applicable law. All obligations placed on ‘counsel’ by these Rules apply to individuals appearing

15   in propria persona. Failure to comply therewith may be ground[s] for dismissal, judgment by

16   default, or any other sanction appropriate under these Rules.” E.D. Cal. L.R. 183(a).

17   Furthermore, “[f]ailure of counsel or of a party to comply with these Rules or with any order of

18   the Court may be grounds for imposition by the Court of any and all sanctions authorized by

19   statute or Rule or within the inherent power of the Court.” E.D. Cal. L.R. 110.

20          Accordingly, IT IS HEREBY ORDERED that:
21          1. Within 14 days of this order, plaintiff shall SHOW CAUSE in writing why the court

22              should not impose monetary sanctions and/or dismiss this action based upon plaintiff’s

23              failure to follow the court’s previous order.

24   Dated: November 26, 2018
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
